Title: From George Washington to John Singleton Copley, 12 December 1792
From: Washington, George
To: Copley, John Singleton



Sir,
Philadelphia Decr 12th 1792.

Through the hands of the Vice-President of the United States—Mr Adams—I received a few days ago your acceptable present of the Print, representing the death of the Earl of Chatham. This work, highly valuable in itself, is rendered more estimable in my eye, when I remember that America gave birth to the celebrated artist who produced it. For the honor you have done me in this mark of your attention, I pray you to accept my best thanks, and the assurances of my being, Sir, Your most Obedient and obliged Hble Servant

Go: Washington

